Action to recover damages for personal injuries in which plaintiff invoked the provisions of sections 2 and 202 of the Labor Law and sections 10 and 11 of the Workmen’s Compensation Law. The plaintiff was a janitor of defendant’s private school buildings and did work about the buildings and grounds, including the cleaning of windows at times as a part of his general duties. While washing a window the sash came out of its channel and he lost his balance and fell to the ground, suffering severe injuries as the result thereof. No safety device of any kind was furnished him for use in that work. On the trial a verdict was directed for him on the question of negligence. The statute took away all defenses except that there was no negligence and as to that there was no material dispute in the proof. Only the question of the amount of damages was submitted to the jury, which were assessed by their verdict in a sum not excessive in view of the proof of injuries. Judgment for plaintiff and order denying motion for new trial unanimously affirmed, with costs. No opinion. Young, Hagarty, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting.